DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 11, and 16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, none of Joseph, or Dycus are used to teach the amended limitations of claims 1, 11 and 16.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a retention device” in claims 16 and claims 17-18 dependent thereon.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claim 16, and claims 17-21 dependent therefrom are allowed.
Regarding claim 16, Weber discloses:
A motion transfer assembly for a forceps (see Figs. 5-6 showing a proximal portion of the forceps 10 having a motion transfer assembly), the assembly comprising: 
a body (tubular shaft 120, see Fig. 5) having a passageway extending through the body (see Col. 5, Lines 53-56 mentioning wherein the tubular shaft has a central channel configured to receive inner member 18);
a drive shaft (inner member 18, see Figs. 2 and 5) extending through the passageway (see Col. 5, Lines 53-55 mentioning wherein the tubular shaft is configured to receive inner member 18), 
a biasing element (spring 148, see Fig. 5) having an inner diameter, the biasing element positioned around the body (see Fig. 8 showing wherein the spring 148 is positioned around the tubular shaft 120); and 
a clip (push ring 142, see Fig. 8) longitudinally and radially constrained to the drive shaft (see Fig. 8 showing wherein the push ring is longitudinally and radially constrained to the drive shaft as the push ring receives the tubular shaft, housing inner member therein (see Col. 5, Lines 53-55 mentioning wherein the tubular shaft is configured to receive inner member 18), through a central opening of the push ring) and longitudinally movable relative to the body (see Col. 6, Lines 17-20 mentioning wherein the push ring is slidable along the tubular shaft for movement between the clip 128 and the stop 134, see Col. 9, Lines 7-11 mentioning wherein the push ring is slidable relative to the tubular shaft), the clip positioned to apply a compression force to the biasing element (see Col. 6, Lines  17-25 mentioning wherein the push ring is held in compression between clip 128 and stop 134, thereby seen to apply a compressive force to the spring 148 therebetween, see Col, 6, Lines 10-17 mentioning wherein the spring is preventing from further movement by the stop 134, thereby able to be compress therebetween), wherein the clip is coupled to one of the body and the drive shaft (see Fig. 8 showing wherein the push ring is coupled to the tubular shaft 120 passing therethrough), 
However, Weber does not expressly disclose wherein one or more of the clip, the body and the drive shaft include a retention device that interfaces with one or more of the clip, the body and the drive shaft to prevent lateral dislodgement of the clip relative to the body and the drive shaft.
However, in the same field of endeavor, namely surgical forceps having a lateral slot in the drive shaft for securing a stop member thereto, Sims teaches a clip (stop member 4841, see Figs 16-18) comprising a protrusion (projection 4843’, see Fig. 18) secured to a drive shaft (inner shaft member 4800, see Fig. 18) within an elongate channel (locking slot 4811, see Fig. 18) to limit further longitudinal motion of the drive collar member in the direction of the proximal end of the inner shaft member (see Paragraph 142)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the push ring to include the protrusion, and the tubular shaft and inner shaft member housed therein of Weber to include the and locking channel as taught and suggested by Sim to, in this case, limit further longitudinal motion of the inner member beyond desired operational capabilities (see Sims Paragraph 142), thereby providing an additional feature to limit longitudinal motion of the drive shaft beyond a desired range set by the stop. 
However, Neither Weber nor Sims expressly disclose wherein the resilient joint between the clip and the at least the body or the drive shaft comprises the process of deforming during placement of the clip, wherein the clip returns to position when the clip is in place, and prevents lateral dislodgment of the clip.
However, in the same field of endeavor, namely surgical forceps having a locking mechanism for securing elements together, Nagtegaal teaches wherein a drive shaft comprises flexible tabs which are secured into corresponding notches in a snap-fit connection to retain the drive shaft within a channel of the device (see Paragraph 5). It is noted that a snap-fit connection involves a tab temporarily deforming when inserted into a corresponding notch before resuming its normal shape to prevent the pieces from coming apart.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the protrusion and locking channel incorporated into the push ring, tubular shaft and inner member from the device of Sims to be assembled in a snap-fit connection as taught and disclosed by Nagtegaal to, in this case, retain the tubular shaft and inner member within the central opening of the push ring, thereby preventing the pieces from dislodging (see Nagtegaal Paragraph 5)
	However, none of the prior art of record, including Weber, Sims or Nagtegaal expressly disclose all the additional limitations of claim 16, and wherein the drive shaft is slidable with respect to the body.
Claims 5, 10, 12 and 14-15 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the combination of Weber and Sims discloses the invention of claim 1, Weber further discloses wherein the body is configured to receive an input force from a drive link (see Col. 9, Lines 29-35 mentioning wherein the tubular shaft 120 is actuated by fingers 162 receiving an input from the rotatable handle), and wherein the input force exceeding a preload of the biasing element causes the body to move (see Col. 9, Lines 29-35 mentioning wherein the tubular shaft 120 is configured to slide in a distal direction once the fingers 162 have overcome the biasing force of the spring 132, thereby moving the tubular shaft distally along the longitudinal axis of the device, thereby causing inner member to slide axially)  
However, neither Weber not Sims disclose wherein the body is able to move linearly relative to the clip and the drive shaft. 
Regarding claim 10, the combination of Weber and Sims disclose the invention of claim 1, Weber further discloses wherein the body is configured to receive an input force from a drive link (see Col. 9, Lines 29-35 mentioning wherein the tubular shaft 120 is actuated by fingers 162 receiving an input from the rotatable handle), and wherein the input force exceeding a preload of the biasing element causes the body to move (see Col. 9, Lines 29-35 mentioning wherein the tubular shaft 120 is configured to slide in a distal direction once the fingers 162 have overcome the biasing force of the spring 132, thereby moving the tubular shaft distally along the longitudinal axis of the device, thereby causing inner member to slide axially)  
However, neither Weber not Sims disclose wherein the body is able to move linearly relative to the clip and the drive shaft. 
Regarding claim 12, the combination of Weber, Sims and Nagtegaal disclose all of the limitations of  the invention of claim 11.
However, neither Weber, Sims nor Nagtegaal disclose wherein the resilient joint includes a clip notch configured to accept a cantilevered tab of the drive shaft.
Regarding claim 14, the combination of Weber, Sims and Nagtegaal disclose the invention of claim 11. 
However, neither Weber, Sims nor Nagtegaal disclose wherein the drive shaft includes a longitudinally-extending cantilevered tab, wherein the clip has a clip body including a clip slot and a clip notch extending into the clip slot, wherein the clip notch is configured to receive the cantilevered tab.
Claim 15 further modifying claim 14 would also be allowable if claim 14 were written in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 5286255 A) in view of Sims (US 2014/0025071 A1)
Regarding claim 1, Weber discloses:
A motion transfer assembly for a forceps (see Figs. 5-6 showing a proximal portion of the forceps 10 having a motion transfer assembly), the assembly comprising: 
a body (tubular shaft 120, see Fig. 5) having a passageway extending through the body (see Col. 5, Lines 53-55 mentioning wherein the tubular shaft is configured to receive inner member 18); 
a drive shaft (inner member 18, see Figs. 2 and 5), the drive shaft extending through the passageway (see Col. 5, Lines 53-55 mentioning wherein the tubular shaft is configured to receive inner member 18); 
a biasing element (spring 148, see Fig. 5) having an inner diameter positioned around the body (see Fig. 8 showing wherein the spring 148 is positioned around the tubular shaft 120); and 
a clip (push ring 142, see Fig. 8) positioned to apply a compression force to the biasing element (see Col. 6, Lines  17-25 mentioning wherein the push ring is held in compression between clip 128 and stop 134, thereby seen to apply a compressive force to the spring 148 therebetween, see Col, 6, Lines 10-17 mentioning wherein the spring is preventing from further movement by the stop 134, thereby able to be compress therebetween), the clip including a protrusion on a face abutting the biasing element (see Examiner’s Diagram of Weber Fig. 8 below illustrating two protrusions on the distal face of the push ring that abuts against the spring 148 in an overlapping fashion, wherein the spring 148 overlaps the protrusions of the push ring), and wherein the protrusion extends out of a distal end surface of the clip and within the inner diameter of the biasing element (see Examiner’s Diagram of Weber Fig. 8 below illustrating two protrusions on the distal face of the push ring that abuts against the spring 148 in an overlapping fashion, wherein the spring 148 overlaps the protrusions of the push ring)

    PNG
    media_image1.png
    274
    375
    media_image1.png
    Greyscale

Examiner’s Diagram of Weber Fig. 8

However, Weber does not expressly disclose wherein a drive shaft has a slot, wherein the clip is aligned with the slot
However, in the same field of endeavor, namely surgical forceps having a lateral slot in the drive shaft for securing a stop member thereto, Sims teaches a clip (stop member 4841, see Figs 16-18) comprising a protrusion (projection 4843’, see Fig. 18) secured to a drive shaft (inner shaft member 4800, ese Fig. 18) within an elongate channel (locking slot 4811, see Fig. 18) to limit further longitudinal motion of the drive collar member in the direction of the proximal end of the inner shaft member (see Paragraph 142)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the push ring to include the protrusion, and the tubular shaft and inner shaft member housed therein of Weber to include the and locking channel as taught and suggested by Sim to, in this case, limit further longitudinal motion of the drive shaft beyond desired operational capabilities (see Sims Paragraph 142), thereby providing an additional feature to limit longitudinal motion of the drive shaft beyond a desired range set by the stop, this would also cause the push ring protrusion and locking channel of the tubular shaft to be aligned with one-another.
Regarding claim 2, the combination of Weber and Sims discloses the invention of claim 1, Weber further discloses wherein the protrusion overlaps with the biasing element in a longitudinal direction to prevent back out of the clip with respect to the drive shaft and the body (see Examiner’s Diagram of Weber Fig. 8 above illustrating two protrusions on the distal face of the push ring that abuts against the spring 148 in an overlapping fashion, wherein the spring 148 overlaps the protrusions of the push ring – this is seen to prevent back out of the push ring with respect to the drive shaft and the body since, while overlapped, the push ring and the drive body are temporarily coupled together)
Regarding claim 3, the combination of Weber and Sims discloses the invention of claim 1, Weber further discloses wherein the clip is movable relative to the body along a longitudinal axis of the drive shaft (see Col. 6, Lines 17-20 mentioning wherein the push ring is slidable along the tubular shaft for movement between the clip 128 and the stop 134)
Regarding claim 4, the combination of Weber and Sims discloses the invention of claim 1, Weber further discloses wherein the clip includes a plurality of the protrusion (see Examiner’s Diagram of Weber Fig. 8 above showing wherein the push ring has two protrusions on either side of the longitudinal axis)
Regarding claim 6, the combination of Weber and Sims discloses the invention of claim 1, Weber as modified by Sims further discloses wherein the clip is sliadably coupled to the body along a track in the body (protrusion in the push ring as of Weber as incorporated from the device of Sims fits into the locking channel in the tubular shaft and inner shaft member of Weber, incorporated from the device of Sims, thereby allowing the clip to be slidably coupled to the tubular shaft of Weber)
Regarding claim 7, the combination of Weber and Sims discloses the invention of claim 1, Weber as modified by Sims further discloses wherein the clip is slidably coupled to the body (see Weber Fig. 8 showing wherein the push ring is coupled to the tubular shaft, including through the protrusion and locking slots as incorporated from the device of Sims), and wherein rotation motion received by the body is delivered from the body through the clip to the drive shaft (see Col. 9, Lines 6-20 and 29-35 mentioning wherein the push ring is slid in a distal direction after acted on by the handle to drive the tubular shaft, and thereby inner member axially)
Regarding claim 8, the combination of Weber and Sims disclose the invention of claim 1, Weber as modified by Sims further discloses wherein the drive shaft further comprises an opening extending through the drive shaft from an outer diameter to the inner diameter, and wherein the clip extends into the opening (protrusion in the push ring as of Weber as incorporated from the device of Sims fits into the locking channel in the tubular shaft and inner shaft member of Weber, incorporated from the device of Sims, thereby allowing the clip to be slidably coupled to the tubular shaft of Weber)
Regarding claim 9, the combination of Weber and Sims disclose the invention of claim 1, Weber further discloses wherein the face abutting the biasing element is a distal face of the clip (see Examiner’s Diagram of Weber Fig. 8 above showing wherein the distal face of the push ring abuts against the spring 148)
Claim 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber (US 5286255 A) in view of Sims (US 2014/0025071 A1), further in view of Nagtegaal (US 2017/0196630 A1)
Regarding claim 11, Weber discloses:
A motion transfer assembly for a forceps (see Figs. 5-6 showing a proximal portion of the forceps 10 having a motion transfer assembly), comprising: 
a frame (handle body 28, see Fig. 1); 
an actuator (spring 132, see Fig. 5); 
a body (tubular shaft 120, see Fig. 5) including a passageway extending through the body (see Col. 5, Lines 53-55 mentioning wherein the tubular shaft is configured to receive inner member 18), the body configured to receive a force from the actuator (see Col. 9, Lines 51-60 mentioning wherein the spring 132 moves the tubular shaft 120 is a proximal direction when the handles are released); 
a drive shaft (inner member 18, see Figs. 2 and 5) extending through the passageway (see Col. 5, Lines 53-55 mentioning wherein the tubular shaft is configured to receive inner member 18) and coupled to the frame (as the inner member is housed within the handle body and secured to components therein, the inner member is seen to be coupled to the handle body as it is not possible for the inner member to be removed therefrom); and 
a clip (push ring 142, see Fig. 8) coupled to the body (see Fig. 8 showing wherein the push ring 142 is attached to the tubular shaft) and the drive shaft (push ring 142 is coupled to the inner member as the push ring is responsible for actuating the tubular member (see Col. 9, Lines 29-35 mentioning wherein the push ring actuates the tubular shaft), to which the inner member is attached (see Col. 9, Lines 29-37), 
However, Weber does not expressly disclose wherein the clip is coupled to one of the body and the drive shaft by a resilient joint between the clip and the drive shaft that deforms during placement of the clip, returns to position when the clip is in place, and prevents lateral dislodgment of the clip.
However, in the same field of endeavor, namely surgical forceps having a lateral slot in the drive shaft for securing a stop member thereto, Sims teaches a clip (stop member 4841, see Figs 16-18) comprising a protrusion (projection 4843’, see Fig. 18) secured to a drive shaft (inner shaft member 4800, see Fig. 18) within an elongate channel (locking slot 4811, see Fig. 18) to limit further longitudinal motion of the drive collar member in the direction of the proximal end of the inner shaft member (see Paragraph 142)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the push ring to include the protrusion, and the tubular shaft and inner shaft member housed therein of Weber to include the and locking channel as taught and suggested by Sim to, in this case, limit further longitudinal motion of the inner member beyond desired operational capabilities (see Sims Paragraph 142), thereby providing an additional feature to limit longitudinal motion of the drive shaft beyond a desired range set by the stop. 
However, Neither Weber nor Sims expressly disclose wherein the resilient joint between the the clip and the at least the body or the drive shaft comprises the process of deforming during placement of the clip, wherein the clip returns to position when the clip is in place, and prevents lateral dislodgment of the clip.
However, in the same field of endeavor, namely surgical forceps having a locking mechanism for securing elements together, Nagtegaal teaches wherein a drive shaft comprises flexible tabs which are secured into corresponding notches in a snap-fit connection to retain the drive shaft within a channel of the device (see Paragraph 5). It is noted that a snap-fit connection involves a tab temporarily deforming when inserted into a corresponding notch before resuming its normal shape to prevent the pieces from coming apart.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the protrusion and locking channel incorporated into the push ring, tubular shaft and inner member from the device of Sims to be assembled in a snap-fit connection as taught and disclosed by Nagtegaal to, in this case, retain the tubular shaft and inner member within the central opening of the push ring, thereby preventing the pieces from dislodging (see Nagtegaal Paragraph 5)
Regarding claim 13, the combination of Weber, Sims and Nagtegaal disclose the invention of claim 11, Weber as modified by Sims and Nagtegaal further disclose wherein the clip is elastically deformable (protrusion as incorporated from the device of Sims is elastically deformable in order to permit the snap-fit connection  as incorporated from the device of Nagtegaal into the locking slot as incorporated from the device of Sims) and includes a clip slot (push ring 142 contains a central channel receiving the tubular shaft 120 as shown in Weber Fig. 8) and a clip slot tab (protrusion as incorporated from the device of Sims) extending medially into the clip slot (protrusion extends medially with the central channel of Weber to engage with the tubular shaft and inner member in a snap-fit connection as incorporated from the device of Nagtegaal), and wherein the resilient joint includes a recess or opening in the drive shaft receiving the clip slot tab (locking slot receiving the protrusion of the push ring as incorporated from the device of Sims)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 2014/0100600 A1 to
Kendrick, and US 5827279 A to Hughett, all disclose surgical grasping devices having a drive assembly and biasing member and a clip comprising a plurality of protrusions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771                                                                                                                                                                                                        /TIMOTHY J NEAL/Primary Examiner, Art Unit 3795